In a matrimonial action, plaintiff appeals from so much of a judgment of divorce of the Supreme Court, Suffolk County, dated January 12, 1977, as, after a nonjury trial, directed him to make child support payments in the sum of $120 per week, and defendant cross-appeals from so much of the said judgment as granted plaintiff a divorce on the ground of abandonment. Judgment modified, on the facts, by reducing the child support payments to the amount of $75 per week. As so modified, judgment affirmed insofar as appealed from, without costs or disbursements. In our opinion, the amount of the award was excessive to the extent indicated herein. Hopkins, J. P., Latham, Margett and Rabin, JJ., concur.